Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-16-2007

USA v. Torres
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-4127




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"USA v. Torres" (2007). 2007 Decisions. Paper 579.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/579


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                  NOT PRECEDENTIAL

       UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT


                     NO. 06-4127
                    _____________

           UNITED STATES OF AMERICA

                           v.

                  VICTOR TORRES,

                                     Appellant.
                     ____________

     On Appeal From the United States District Court
        For the Eastern District of Pennsylvania
          (D.C. Criminal No. 05-cr-00671-2)
           District Judge: Legrome D. Davis




    Submitted Under Third Circuit LAR 34.1(a) (2002)
                    on July 11, 2007

Before: RENDELL, AMBRO and NYGAARD, Circuit Judges

                (Filed: August 16, 2007 )


                      __________

              OPINION OF THE COURT
                    __________
RENDELL, Circuit Judge.

       Victor Torres appeals from the District Court’s sentencing order following his plea

of guilty to one count of conspiracy and nine counts of credit card fraud, in violation of

18 U.S.C. § 1029(b)(2) and (a)(2). The Government has moved to dismiss based on

Torres’s waiver of his right to appeal. We will affirm.1

       Torres was indicted in November 2005 and in January 2006 he filed a motion to

suppress a statement he had given to the authorities. The motion was denied.

According to the Government, Torres first indicated that he was interested in entering a

plea of guilty after the District Court denied his suppression motion. As part of the guilty

plea agreement (“Plea Agreement”), Torres waived his right to appeal (with certain

specific exceptions).2 The District Court specifically addressed the waiver with the

defendant during the plea colloquy, outlining the three specific instances in which an

appeal would be permitted, and advising Torres that, once he agreed to plead guilty, those

three instances would be the only circumstances under which an appeal would be

allowed. Torres stated that he understood this.

       At the sentencing hearing, counsel for Torres urged that Torres be given a third

point for acceptance of responsibility under U.S.S.G. § 3E1.1(b). The Government had



  1
   Pursuant to our opinion in United States v. Gwinnett, 483 F.3d 200 (3d Cir. 2007),
when an appellate waiver is upheld, we affirm rather than dismiss..
  2
   Torres does not contend that the issue on appeal fits within any of the stated
exceptions to the appellate waiver contained in the Plea Agreement.

                                             2
declined to move for this additional point because Torres’s guilty plea had not come

sufficiently early in the proceedings to permit the District Court or the Government to

avoid the burdens of litigating the case. The District Court denied the additional point,

noting that it could not be said that the Government’s refusal to move to grant Torres a

third acceptance point was not “rationally related to legitimate Government objectives.”

App. 93. The District Court sentenced Torres to 15 months’ imprisonment.

       On appeal, Torres argues that he should be permitted to challenge the denial of the

third point for acceptance of responsibility because the denial constitutes a “‘miscarriage

of justice’ exception to the appellate waiver rule.” Appellant’s Br. 15.

       Torres misconstrues the concept of “miscarriage of justice,” as that term was used

by our court in United States v. Khattak, 273 F.3d 557 (3d Cir. 2001), and more recently

in United States v. Gwinnett, 483 F.3d 200 (3d Cir. 2007). In Khattak, we noted that

waivers of appeal must be strictly construed but will be held to be valid as long as they

have been entered into knowingly and voluntarily. 273 F.3d at 562. Such waivers extend

even to meritorious claims. Id. at 561-62.

       Here, there is no miscarriage of justice. There is no claim that the waiver was not

knowing or voluntary, or that Torres was misled in any way. Torres entered a guilty plea

to the charges and, at the time that he did so, there was agreement only as to his having

demonstrated acceptance of responsibility so as to be eligible for a two-level downward

adjustment under U.S.S.G. § 3E1.1(a). Plea Agreement ¶ 8(d). Thus, the third point was



                                             3
not included the Plea Agreement, although Torres reserved the right to contend that he

was entitled to the third point. The prosecutor had set out his reasoning for deciding not

to move for the third acceptance point in a letter to the probation officer dated July 25,

2006. The District Court essentially upheld the Government’s position when it denied

Torres’ motion for the third acceptance point. We conclude that the Government’s

refusal to move for the additional point was not a “miscarriage of justice.”

       Accordingly, we will AFFIRM the sentence imposed by the District Court in its

Judgment and Commitment Order pursuant to the appellate waiver contained in the Plea

Agreement.

______________




                                              4